Citation Nr: 1609006	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  12-18 841	)	DATE
	)


On appeal from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUE

Entitlement to service connection for a skin disorder of the feet.


REPRESENTATION

Appellant represented by: State of California Department of Veterans Affairs 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION

The appellant is a veteran (the Veteran) who had active duty service from December 1961 to April 1966.  

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the RO in Los Angeles, California.

In July 2013, the Veteran presented testimony at a Board hearing chaired by the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is associated with the claims file.  At the hearing, the Veteran stated that he wished to withdraw his appeal of entitlement to service connection for hypertension.

In December 2014, the Board remanded claims of entitlement to service connection for a lumbar spine disorder, a nail disorder of the feet, and for skin disorders of the hands, feet, back, and shoulders, for additional evidentiary development.  

In December 2014, the Board also denied service connection for claimed abnormal lab results, to include dyslipidemia, glucose intolerance, elevated liver enzymes, and proteinuria, and dismissed a claim of entitlement to service connection for hypertension.  The Board's decision with respect to those matters is final.  See 38 C.F.R. § 20.1100 (2015). 

Pursuant to development directed by the Board's remand, in a March 2015 rating decision, the RO granted service connection for a lumbar spine disorder, a nail disorder of the feet, and for a skin disorder of the hands, back, and shoulders.  As the full benefit sought on appeal with respect to those matters has been granted, the appeal is resolved.  After the March 2015 decision, the sole issue remaining on appeal was entitlement to service connection for a skin disorder of the feet, as reflected in a March 2015 Supplemental Statement of the Case.  




FINDING OF FACT

In September 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeal was requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the appellant has withdrawn the appeal.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.





CONTINUED ON THE NEXT PAGE-ORDER

ORDER

The appeal is dismissed.



		
JONATHAN B. KRAMER 
	Veterans Law Judge, Board of Veterans' Appeals



